[Cite as State v. Hillen, 2021-Ohio-2234.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

    STATE OF OHIO,                                         CASE NOS. 2021-P-0024
                                                                     2021-P-0025
                  Plaintiff-Appellee,

          -v-                                              Criminal Appeals from the
                                                           Court of Common Pleas
    BRENT G. HILLEN,

                  Defendant-Appellant.                     Trial Court Nos. 2020 CR 00642
                                                                            2020 CR 00679



                                             MEMORANDUM
                                               OPINION

                                        Decided: June 30, 2021
                                     Judgment: Appeals dismissed


    Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
    OH 44266 (For Plaintiff-Appellee).

    Brent G. Hillen, pro se, PID# A780-151, Belmont Correctional Institution, 68518
    Bannock Road, P.O. Box 540, St. Clairsville, OH 43950 (Defendant-Appellant).


THOMAS R. WRIGHT, J.

         {¶1}    Appellant filed a Notice of Appeal on March 5, 2021. No judgment entry

was attached to his notice, but the trial court docket reflects a January 20, 2021

sentencing entry and a February 16, 2021 nunc pro tunc sentencing entry.1




1 A nunc pro tunc entry corrects clerical errors in a previous entry but does not extend the notice of appeal
time. State v. Lester, 130 Ohio St.3d 303, 310, 2011-Ohio-5204.
          {¶2}   A timely notice of appeal from the January 20, 2021 entry was due no later

than February 19, 2021. Thus, the appeals are untimely by fourteen days.

          {¶3}   App.R. 4(A)(1) states in relevant part:

          {¶4}   “* * * [a] party who wishes to appeal from an order that is final upon its entry

shall file the notice of appeal required by App.R. 3 within 30 days of that entry.”

          {¶5}   App.R. 5(A) states in relevant part:

          {¶6}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

          {¶7}   “(a) Criminal proceedings;

          {¶8}   “***;

          {¶9}   “(2) A motion for leave to appeal shall be filed with the court of appeals and

shall set forth the reasons for the failure of the appellant to perfect an appeal as of right.

* * *.”

          {¶10} Appellant has neither complied with the thirty-day rule set forth in App.R.

4(A)(1) nor sought leave to appeal under App.R. 5(A).              Thus, this court is without

jurisdiction to consider the appeals. Appellant has a remedy to file an untimely appeal

from a criminal judgment under App.R. 5(A).

          {¶1}   Based on the foregoing, the appeals are hereby sua sponte dismissed as

being untimely.


MARY JANE TRAPP, P.J.,

MATT LYNCH, J.,

concur.

                                                 2

Case Nos. 2021-P-0024, 2021-P-0025